Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2016

                                     No. 04-16-00123-CV

                               Roberto Carlos MENDIVES, Sr.,
                                          Appellant

                                               v.

                                  Angela Rose MENDIVES,
                                          Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI00877
                          Honorable Karen Crouch, Judge Presiding


                                        ORDER
       On May 9, 2016, Appellant Roberto Carlos Mendives Sr., acting pro se, filed his brief.
The brief does not comply with Rules 9.4 and 38.1 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 9.4, 38.1.
        The brief does not identify the issues presented. Contra id. R. 38.1(f) (“The brief must
state concisely all issues or points presented for review.”).
       The brief does not contain any citations to the record. Contra id. R. 38.1(g) (“The
statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The brief must
contain . . . appropriate citations . . . to the record.”).
         The brief recites numerous alleged facts and complaints, numerous excerpts from federal
circuit court cases, and numerous general statements of a citizen’s constitutional rights, but it
fails to present clear and concise legal arguments on any issues or points for review. Contra id.
(“The brief must contain a clear and concise argument for the contentions made . . . .”).
        In its 185 pages, the brief fails to comply with the form requirements including spacing,
typeface, maximum length, and certificate of compliance. Contra id. R. 9.4(d) (spacing); id. R.
9.4(e) (typeface); id. R. 9.4(i) (maximum length, certificate of compliance). Appellant asks this
court for leave to file a noncompliant brief.
        This court may order a party to amend, supplement, or redraw a brief if it flagrantly
violates Rule 38. Contra id. R. 38.9(a). We conclude that the defects described above constitute
flagrant violations of Rules 9 and 38.
       Appellant’s motion for leave to file a noncompliant brief is DENIED. We STRIKE
Appellant’s brief and ORDER appellant Roberto Carlos Mendives Sr. to file an amended brief
within TWENTY-ONE DAYS of the date of this order. The amended brief must correct all of
the violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4,
9.5, 38.1. If the amended brief does not comply with this order, we “may strike the brief,
prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.”
See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an
appellant fails to timely file a brief).
        If Appellant timely files a brief that complies with this order, Appellee’s brief will be due
thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court